 



EXHIBIT 10.16
FOURTH AMENDMENT TO THE
ARGO-TECH CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
AND TRUST AGREEMENT
As Amended and Restated
Effective November 1, 2001
     Pursuant to Section 13.02 of the Argo-Tech Corporation Employee Stock
Ownership Plan and Trust Agreement, as amended and restated effective
November 1, 2001 (the “Plan”), the Plan is hereby amended, effective
September 15, 2005, as follows:
     (1) Effective September 15, 2005, the following definitions are added to
Section 1 of the Plan:
1.74 “Interim Allocation Date” means September 15, 2005, and such other date,
other than the last date of the Plan Year, designated by the Plan Administrator,
in its sole discretion, as a date for the allocation of Employer contributions
and forfeitures pursuant to Section 3.04.
1.75 “Interim Allocation Period” means the period of time beginning on the first
day of the Plan Year and ending on an Interim Allocation Date.
     (2) Effective September 15, 2005, Section 3.04(A) of the Plan is amended
and restated in its entirety to read as follows:
     3.04 Contribution Allocation.
(A) Method of Allocation. Subject to any restoration allocation required under
Section 5.04 and to Section 8.03(B), the Plan shall allocate and credit each
Employer contribution, and Participant forfeitures, if any, to the Account on
the last day of the Plan Year and each Interim Allocation Date of each
Participant who satisfies the conditions of Section 3.06. The Plan shall make
this allocation in the same ratio that each Participant’s Compensation for the
Plan Year or for the Interim Allocation Period, if applicable, bears to the
total Compensation of all Participants for the Plan Year or the Interim
Allocation Period. For purposes of this Section 3.04(A),

 



--------------------------------------------------------------------------------



 



“Participant” means, in addition to a Participant who satisfies the requirements
of Section 3.06 for the Plan Year, any other Participant entitled to a top heavy
minimum allocation under Section 3.04(B), but such Participant’s allocation
shall not exceed 3% of his Compensation for the Plan Year.
     (3) Effective September 15, 2005, Section 3.06(B) of the Plan is amended
and restated in its entirety to read as follows:
(B) Employment Requirement: A Participant for a particular Plan Year shall share
in the allocation of Employer contributions and Participant forfeitures, if any,
for that Plan Year or for any applicable Interim Allocation Period only if he is
actively employed by the Employer as an Employee (other than an Excluded
Employee) on the last day of such Plan Year or on the applicable Interim
Allocation Date, or his employment terminates during such Plan Year or during
the Interim Allocation Period as a result of his death, or his Disability, or
after he has attained age 55 with 10 or more years of Continuous Service.
EXECUTION OF FOURTH AMENDMENT
     To record the adoption of this Fourth Amendment to the Plan, Argo-Tech
Corporation has executed this Amendment this 22nd day of September, 2005.
ARGO-TECH CORPORATION


By: /s/ Frances S. St. Clair
Title: Vice President
By: /s/ Paul R. Keen
Title: Vice President

-2-



--------------------------------------------------------------------------------



 



CONSENT OF THE
ARGO-TECH CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
PLAN ADMINISTRATIVE COMMITTEE
Pursuant to the requirements of Section 13.02 of the Argo-Tech Corporation
Employee Stock Ownership Plan (the “Plan”), the undersigned members of the Plan
Administrative Committee hereby consent to the Fourth Amendment to the Amended
and Restated Argo-Tech Corporation Employee Stock Ownership Plan and Trust
Agreement:

         
Signature:
  /s/ Frances S. St. Clair    
 
       
Print Name:
  Frances S. St. Clair    
 
       
 
        Date: October 25, 2005    
 
       
 
       
Signature:
  /s/ James M. Cunningham    
 
       
Print Name:
  James M. Cunningham    
 
       
 
        Date: October 26, 2005    
 
       
 
       
Signature:
  /s/ Paul R. Keen    
 
       
Print Name:
  Paul R. Keen    
 
       
 
        Date: October 25, 2005    
 
       
 
       
Signature:
  /s/ Paul A. Sklad    
 
       
Print Name:
  Paul A. Sklad    
 
       
 
        Date: October 25, 2005    
 
       
 
       
Signature:
  /s/ Michelle L. McCormick    
 
       
Print Name:
  Michelle L. McCormick    
 
       
 
        Date: October 26, 2005    

-3-